DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination an irrigated catheter ablation system and an associated method of its use.
The closest prior art of record is Webster (U.S. Pat. 6,210,406, hereinafter ““Webster”); Skwarek et al (U.S. Pub. 2008/0082145 A1, hereinafter “Skwarek”); and Fanton et al (U.S. Pat. 6,391,028, hereinafter “Fanton”).
However, these references do not disclose the invention as claimed.
Regarding independent claims 26 and 39, the closest prior art of record fails to teach among all the limitations or render obvious the claimed limitation of a predetermined delay of at least 10 seconds that exists between the start of the provision of energy by the energy source and a change in the flow rate of irrigant during the continued provision of energy to the irrigated electrode.
Webster discloses an irrigated catheter ablation system substantially the same as the claimed invention, but does not disclose the third irrigation flow rate or a predetermined delay of at least 10 seconds that exists between the start of the provision of energy by the energy source and a change in the flow rate of irrigant during the continued provision of energy to the irrigated electrode. While Fanton discloses an 
Skwarek, discloses an irrigated catheter ablation system that provides a delay between the start of the provision of RF energy ablation and irrigant flow, while still providing the energy to the irrigated electrode (see Skwarek at para [0066]). The system of Skwarek automatically irrigates the urethra when the sensed temperature of the tissue reaches a predetermined threshold, constituting a delay between when ablation is applied and when irrigation is applied. However, this delay is not “a predetermined delay” as claimed, since the delay depends not on a predetermined time value, but rather, upon the sensed temperature of the tissue reaching a predetermined threshold temperature value. The time delay for the tissue to reach a predetermined temperature threshold may change depending on the characteristics of the procedure, the tissue being ablated, the amount of energy delivered, etc. Therefore, a skilled artisan would not recognize this delay to be a “predetermined delay”. Moreover, a skilled artisan would not seek to modify the invention of Skwarek so that the irrigation is applied upon a predetermined delay of at least 10 seconds, since doing so would appear to undermine the intended use of irrigating fluid according to the sensed temperature.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/03/2021